DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application has PRO 62/879,877 07/29/2019.

Information Disclosure Statement
4.        The information disclosure statement (IDS), filed on 01/04/22 and 11/22/21 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election of Group I claims 1-10 drawn to a method and species Formula I in the reply filed on 01/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
1=R2=R3=R4= CH3CH2O-, and X=S. Affirmation of this election must be made by applicant in replying to this office action.  

Scope of the Elected Invention
7.        Claims 1-9, 21-31are pending in this application.  Claims 5-9, 29-31 are directed to the non-elected species. Accordingly, claims 5-9, 29-31 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/ species. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-4, 21-28 are drawn to a method and species Formula I, wherein R1=R2=R3=R4= CH3CH2O-, and X=S.

Double Patenting
8.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
         Claims 1-4, 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 12 of copending Application No. 16/942194 (hereinafter called “‘194”). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is related to a method of inhibiting deposition of a foulant comprising introducing into a process equipment or a fluid in contact with the process equipment a composition comprising a molybdenum-containing complex, and instant independent claim 21 is related to a method of inhibiting deposition of a foulant on a process equipment surface, comprising the steps of contacting the process equipment surface with an anti-fouling composition in a manner effective to inhibit deposition of a foulant on the process equipment surface, said anti-fouling composition comprising a molybdenum-containing complex and copending independent claim 1 is related to a method of inhibiting corrosion comprising introducing into a fluid source containing corrodents at least one molybdenum-containing complex, and copending claim 12 is related to corrosion protection in a 1018 carbon steel coupon test (read on the equipment surface), wherein instant claim and copending claims are related to the same molybdenum-containing complex represents anticipatory nonstatutory double patenting. 
            Regarding instant claim 2, recitation “the foulant comprises coke, sludge, corrosion products, polymers, and catalyst fines,” the term ‘foulant’ appear in the preamble of base claim 1, e.g. the recitation “inhibiting deposition of a foulant,” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the 
          In the instant case, the preamble in claim 1 merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding instant claim 3, ‘194 claim 2 discloses liquid hydrocarbon.
          Regarding instant claim 4, ‘194 claim 6 discloses molybdenum-containing complex is added to the fluid in range of from 1 to 3000 ppm.
          Regarding instant claims 22-28, ‘194 claim 1 discloses molybdenum-containing complex (Formula I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
10.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.        Claims 1-4, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for

           Claim 1 improperly recite the formulas selection, e.g. the Markush group in the form of “selected from A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           In claim 1, a period noticed in the middle of the claim body in line 5 (e.g. “IV.”). Each claim can be only one sentence. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation MPEP 608.01(m).
         In claim 1, regarding recitation “or” in the end of line 8, it is not clear what element represent the recitation “or”?
         In claim 1, the recitation “X is oxygen or sulfur and X can be same or different” repeated twice in lines 8 and 11-12. It is not clear whether the recitation represent same feature or are different? Applicants are suggested to reorganize the formulas and substituents properly to eliminate the repeating recitations.
         In claim 21, the recitation “a foulant” repeated twice in lines 1 and 4. It is not clear whether the recitation represent same feature or are different? Applicants are suggested to change “a” to “the” or “said” in the repeating recitation. 
         In claim 23, the recitation “a linkage comprising S or O” repeated twice in lines 3 and 4. It is not clear whether the recitation represent same feature or are different?

        Claims 2-4 depends from rejected claim 1, and claims 22-28 depends from rejected claim 21.
         Appropriate correction is required.

Claim Rejections - 35 USC § 102
12.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.        Claims 1-4, 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell (US 5055174). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
             Claims 1, 3, 21-28, Howell discloses a method of inhibiting deposition of foulant comprising introducing a composition into a process equipment or a fluid such as hydrocarbon fluid in contact with the process equipment or contacting the process equipment surface in a manner to inhibit deposition of a foulant on process equipment surface, the composition comprising molybdenum-containing complex of structure:






1, R2 are alkyl groups having 1-20 carbon atoms (column 2, lines 15-48; column 4, lines 34-55). Thus, Howell meet the requirements of claims 1, 3, 21-28. 
             Regarding claim 2 recitation “the foulant comprises coke, sludge, corrosion products, polymers, and catalyst fines,” the term ‘foulant’ appear in the preamble of base claim 1, e.g. the recitation “inhibiting deposition of a foulant,” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended use. Thus, Howell meets all requirements of claim 2.
          Regarding claim 4, Howell discloses molybdenum-containing complex is added to the fluid from about 3 to about 300 ppm (column 4, lines 40-41), fall into instant claim range of from 1 to 3000 ppm.

Conclusion
14.         References Marumo (EP 0768366), Nelson (US 2010/152074), Yagishita (EP 2716743), Ozaki (US 6258760), Broom (US 4226700), and He (CN 105482869) were cumulative in nature to the above rejection and thus not set forth.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766